DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2005/0155706, hereinafter Nishida) in view of Kuwabara (US 2009/0218671, hereinafter Kuwabara).
With respect to claim 1, Nishida discloses a semiconductor device (Fig. 9) comprising: 
a semiconductor layer (71 of fig. 15);
a metal layer (75) ; and a bonding layer (10E) provided between the semiconductor layer and the metal layer (74 and 73 makes bonding layer), the bonding layer including a plurality of silver particles (silver paste 74 contains silver particles), and the bonding layer including a region containing gold bump (73; para 0046 and 0049; gold bump) existing between the plurality of silver particles (lower part of 73 is between two sides of 74).
Nishida does not disclose the complete picture of chip and does not explicitly disclose that the region containing gold surrounds the plurality of silver particles.
In an analogous art, Kuwabara discloses that the region containing gold surrounds the plurality of silver particles (fig. 17 and 22H; there are multiple bumps on the flip chip that surrounds the material in-between).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Nishida’s by adding Kuwabara’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claims 2, Nishida discloses the semiconductor device according to claim 1, wherein at least a portion of the plurality of silver particles are in contact with each other (fig. 15; the silver paste 74 comprises of silver particles that are in contact with each other)
With respect to claim 3, Nishida discloses the semiconductor device according to claim 1, wherein the region containing gold covers the plurality of silver particles (fig. 15; it’s obvious that the silver paste will have more than one particles of Ag).
With respect to claim 4, Nashida discloses the semiconductor device according to claim 1, wherein the bonding layer further includes a void, and the region containing gold covers an inner wall of the void (there has to be a void or hole to place the bump 73).
With respect to claim 10, Nashida discloses the semiconductor device according to claim 1, wherein an atomic ratio of gold (Au) contained in the bonding layer to a sum of gold (Au) and silver (Ag) contained in the bonding layer (Au/ (Au+Ag)) is 0.5% or more and 20% or less (para 0197 and 0218; bump size can be adjusted wherein bump comprises of gold- size adjustment can change the proportion accordingly).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida/Kuwabara in view of Chen et al. (US 2017/0309783, hereinafter Chen).
With respect to claim 5, Nashida/Kuwabara discloses the semiconductor device according to claim 1, further comprising a first intermediate layer provided between the semiconductor layer and the bonding layer (2 of fig. 2A and 72 of fig. 15; an electrode).
Nashida discloses that the layer 2 of fig. 2A is an electrode (para 0192; electrode 2).
Nashida/Kuwabara does not explicitly disclose that the electrode contains nickel.

Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Nishida/Kuwabara’s device by adding Chen’s disclosure in order to improve electrical conductivity of a semiconductor device.
With respect to claim 6, Nashida/Kuwabara/Chen discloses the semiconductor device according to claim 5.
Nashida/Kuwabara does not explicitly disclose that  wherein an atomic concentration of gold in the first intermediate layer is lower than an atomic concentration of gold in the bonding layer.
In an analogous art, Chen discloses that the electrode /first intermediate layer can comprise of gold and nickle (para 0038- merely adjusting the concentration of gold is obvious to achieve the optimal results). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Nishida/Kuwabara’s by adding Chen’s disclosure in order to improve electrical conductivity of a semiconductor device and to adjust the concentration of gold in order to achieve the optimal results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida/Kuwabara in view of Yasuda et al. (US 2010/0270515, hereinafter Yasuda).
With respect to claim 9, Nashida/Kuwabara discloses the semiconductor device according to claim 1.

In an analogous art, Yasuda discloses wherein an average particle diameter of the plurality of silver particles is 1 nm or more and 100 nm or less (para 0016 and 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Nishida’s device by adding Yasuda/Kuwabara’s disclosure in order to improve preparation of metal particles, removing impurities and storing and handling these particles.

Allowable Subject Matter
Claims 7-8 and 11-16 have been allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues as follows:

    PNG
    media_image1.png
    291
    1168
    media_image1.png
    Greyscale

Examiner respectfully submits the following:

Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Nishida’s by adding Kuwabara’s disclosure in order to manufacture a semiconductor device according to required specifications.
Therefore rejection of claim 1 is maintained.

                                    Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816